DETAILED ACTION
Claims 1, 4-5, and 7-15 are pending.

Response to Arguments
Applicant’s arguments filed June 1, 2004 have been fully considered. 
As indicated by Applicant “after reviewing pending claims, previous rejections of independent claims 1 and 15 under 101 have been withdrawn” (Remarks Pg. 2), as previously indicated in the Examiner Interview Summary Record (EXIN – 05/18/2022).  
Regarding pending claims, Applicant asserts that “during a follow-up call on May 12, 2022, the Examiner stated that he believed there were additional clarity issues with respect to the pending claims and would specify his concerns in his Examiner Interview Summary. Applicant is currently considering the Examiner’s concerns noted in the Examiner Interview Summary” (Remarks Pg. 2). 
However, indefiniteness issue(s) related to independent claims 1 and 15 previously indicated in the EXIN – 05/18/2022 were not addressed by Applicant in the formal response of 06/01/2022 and are still required to be addressed accordingly, as previously indicated in the EXIN. 
Therefore, since independent claims 1 and 15 have not been formally rejected under 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph, a new ground of rejection is warranted, as indicated below. 
Additionally, Applicant’s amendment of 10/21/2021 raised indefiniteness issue(s), with respect to claims 1 and 10, which are also required to be formally rejected under 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph. Therefore, a new ground of rejection is also warranted, as indicated below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation “... a parameter representing a feature of image data of an object having no defect...” in lines 2-3. However, the claimed “parameter” term is not defined in any of the claims, which renders the claim indefinite.
According to Par. [0068] of the specification of the instant application, a “parameter” is defined as “parameters in the principal component analysis are sorted in order of importance... The values of the d principal components (u1, u2,..., ud) are an example of a parameter representing a feature of the data sets of the object”. 
Par. [0078] of the specification also indicates “analyzing unit 12 a sends, to the storage unit 13 a, the d principal components (u1, u2, ... , ud) as a parameter representing a feature of the data of the object 3 resulting from learning the normal image data sets. The storage unit 13 a stores the parameter, which is a learning result output from the analyzing unit 12 a, representing the feature of the data of the object 3 into the storage medium 103 in accordance with a command from the control unit 10. Although it has been described that the storage unit 13 a stores the parameter, which is a learning result output from the analyzing unit 12 a, representing the feature of the data of the object”. 
Par. [0136-138] of the specification further indicates “values of the weight vector w are an example a parameter representing a feature of data of the object 3... the weight vectors w and the values of the weight vectors v are an example of a parameter representing a feature of the data of the object 3”.
However, based on above, the examiner cannot clearly ascertain if the claimed “parameter” encompasses embodiments corresponding to “parameters in the principal component analysis are sorted in order of importance”, “values of the d principal components (u1, u2, . .. , ud) “, “a learning result output’, “values of the weight vector w’, “weight vectors w and the values of the weight vectors v’, or any combination thereof, as indicated above, which renders the claim indefinite.
Claim 1 further recites the limitation “generate restored data obtained by restoring the image data of the object to be inspected subjected to the dimensionality reduction” in lines 8-9 of the claim.
However, it is not clear how the claimed “restored data obtained by restoring the image data of the object to be inspected subjected to the dimensionality reduction” is generated, other than by its “restoring” function, because the claimed term “restoring” is not clearly defined in any the claims, which also renders the claims indefinite.
For example, Par. [0087-88] of the specification indicates that “the restoration is performed using the principal component analysis... the restoration of the image data set is performed by projecting the vector onto a space having the same dimensions as the original image data set”. 
Par. [0120-126] of the specification also indicates “performs the restoration by using principal component analysis... performs the restoration by using linear discriminant analysis... performs restoration by using the autoencoder using the neural network, instead of principal component analysis used for restoration...”. 
Par. [0154-164] of the specification also indicates “restores the vector resulting from the dimensionality reduction of the image data set to be inspected received... the restoration of the image data set is performed by rearranging the vector in a two-dimensional array... the restoration is performed using the autoencoder with the neural network... performs the restoration by using the autoencoder with the neural network... performs the restoration by using linear discriminant analysis”.
However, based on above, the examiner cannot clearly ascertain if the claimed “restoration” encompasses embodiments corresponding to any of above definitions, or not, as indicated above, which further renders the claim indefinite.
Claim 1 now recites the limitation “the analyzer” in line 9 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 1 now recites the limitation “the restorer” in line 11 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 10 now recites the limitation “the determiner” in line 6 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claims 4-5 and 7-14 are rejected by virtue of being dependent upon rejected base claim 1.
Claims 15 recites the limitation “... a parameter representing a feature of image data of an object having no defect...” in lines 2-3. However, the claimed “parameter” term is not defined in any of the claims, which renders the claim indefinite.
According to Par. [0068] of the specification of the instant application, a “parameter” is defined as “parameters in the principal component analysis are sorted in order of importance... The values of the d principal components (u1, u2,..., ud) are an example of a parameter representing a feature of the data sets of the object”. 
Par. [0078] of the specification also indicates “analyzing unit 12 a sends, to the storage unit 13 a, the d principal components (u1, u2, ... , ud) as a parameter representing a feature of the data of the object 3 resulting from learning the normal image data sets. The storage unit 13 a stores the parameter, which is a learning result output from the analyzing unit 12 a, representing the feature of the data of the object 3 into the storage medium 103 in accordance with a command from the control unit 10. Although it has been described that the storage unit 13 a stores the parameter, which is a learning result output from the analyzing unit 12 a, representing the feature of the data of the object”. 
Par. [0136-138] of the specification further indicates “values of the weight vector w are an example a parameter representing a feature of data of the object 3... the weight vectors w and the values of the weight vectors v are an example of a parameter representing a feature of the data of the object 3”.
However, based on above, the examiner cannot clearly ascertain if the claimed “parameter” encompasses embodiments corresponding to “parameters in the principal component analysis are sorted in order of importance”, “values of the d principal components (u1, u2, . .. , ud) “, “a learning result output’, “values of the weight vector w’, “weight vectors w and the values of the weight vectors v’, or any combination thereof, as indicated above, which renders the claim indefinite.
Claim 15 further recites the limitation “generate restored data obtained by restoring the image data of the object to be inspected subjected to the dimensionality reduction” in lines 6-7 of the claim.
However, it is not clear how the claimed “restored data obtained by restoring the image data of the object to be inspected subjected to the dimensionality reduction” is generated, other than by its “restoring” function, because the claimed term “restoring” is not clearly defined in any the claims, which also renders the claims indefinite.
For example, Par. [0087-88] of the specification indicates that “the restoration is performed using the principal component analysis... the restoration of the image data set is performed by projecting the vector onto a space having the same dimensions as the original image data set”. 
Par. [0120-126] of the specification also indicates “performs the restoration by using principal component analysis... performs the restoration by using linear discriminant analysis... performs restoration by using the autoencoder using the neural network, instead of principal component analysis used for restoration...”. 
Par. [0154-164] of the specification also indicates “restores the vector resulting from the dimensionality reduction of the image data set to be inspected received... the restoration of the image data set is performed by rearranging the vector in a two-dimensional array... the restoration is performed using the autoencoder with the neural network... performs the restoration by using the autoencoder with the neural network... performs the restoration by using linear discriminant analysis”.
However, based on above, the examiner cannot clearly ascertain if the claimed “restoration” encompasses embodiments corresponding to any of above definitions, or not, as indicated above, which further renders the claim indefinite.

Allowable Subject Matter
Claim 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668